Citation Nr: 1445534	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed skin disorder.  

2.  Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased compensable rating for the service-connected mononeuropathy of the left foot.  




REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 2002 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, April 2013, and March 2014 rating decisions by the RO.

The requisite Statement of the Case is not found to have been issued as to the claim for an increased rating for the service-connected mononeuropathy of the left foot.  

Under these circumstances, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue to the RO.  38 C.F.R. § 19.9(c).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

In a July 2014 Substantive Appeal, the Veteran requested a hearing via videoconference technology for the issues of service connection for a skin condition and an increased evaluation for the service-connected PTSD, and mononeuropathy of the left foot.  

Thus, for due process reasons, a remand is necessary in order to comply with this request by the Veteran.  

In addition, as noted, a Statement of the Case referable to the claim for an increased rating for the service-connected mononeuropathy of the left foot must be issued to the Veteran.  See Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to issue a fully responsive Statement of the Case as to the Veteran's claim for an increased compensable rating for the service-connected mononeuropathy of the left foot.  Only if the Veteran perfects an appeal by submitting a timely Substantive Appeal, should this matter be returned to the Board for the purpose of appellate review following completion of all indicated development.

2.  The AOJ also should have the Veteran scheduled for a hearing with the Board to be held at the RO by means of videoconference technology at the earliest possible opportunity.  The Veteran should be notified of the date and time of hearing in accordance with accepted procedure.      

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



